DETAILED ACTION
This Office action is regarding Applicant's claims filed 6 January 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after an RCE.  
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 6 January 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 8 and 15, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 8 and 15 of:
“generating a group of base objects, the group of base objects including the selected first base object; 
determining a second base object in the plurality of base objects, the at least one first dependent object is dependent on the second base object; 
grouping the determined second base object with the generated group of base objects; 
determining at least one second dependent object in the plurality of dependent objects and its corresponding base object, and grouping the corresponding base object with the generated group of base objects, wherein grouping of at least one of base objects and dependent objects, and the generated group of base objects is performed using a dependency type of and detected connections between at least one of the base objects and the dependent objects, wherein a plurality of tables belonging to a dependent object in the plurality of dependent object are transmitted to a node storing the dependent object for the grouping with the dependent object”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/27/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161